Delehanty, J.
This action was brought to recover the amount of a promissory note executed by defendant to the order of himself, and alleged to have been transferred to the plaintiff for value before maturity. The defense was that the note in question was delivered by defendant to one Heyman without consideration and solely for his accommodation, and by said Heyman discounted with plaintiff at a usurious rate of interest. Upon the trial the defendant testified, under cross-examination, that, on the day he gave the note in suit to Heyman, he received a note from him for the same amount. Both notes were received in evidence, and an inspection shows, are of even date, tenor and effect. This exchange of the obligation of one for that of another, created a good consideration for the undertaking of each. Newman v. Frost, 52 N. Y. 422. The note in suit, having, therefore, had a legal inception as such before it came into the hands of the plaintiff, the defendant could not go into the question of. consideration moving between Heyman and the plaintiff on the transfer of the note to the latter.
The case having assumed that state, there was no issue to submit to the jury, and a direction by the court in favor of the plaintiff was proper.
We have examined the rulings of the trial justice, and are of the opinion that no error was committed, and' the judgment must, therefore, be affirmed, with costs. .
McOaethy,-J., concurs.
Judgment affirmed, with costs.